DETAILED ACTION 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A.    	Limitations as recited in claim 6 include “.. the nc-G layer is not contact with the insulating layer and the metal layer”.
       However, as described in the specification (for example, see Fig. 4-8) the nc-G  layer (DBL) 54, 64, 76 and 80 are in contact with the insulating layer (IL) and/or the metal layer/ML (for example, see ILs 56, 72, 50, 60, etc., and 52, 68, 78, etc., respectively  in Fig. 4-8).

B.	Limitations as recited in the last paragraph in claim 10 include “the nanocrystalline graphene (nc-G) layer is only between the first material layer and the second material layer”.
	However, as described in the specification (for example, see Fig. 4-8), the nc-G layer (for example, see 54, 64, 76 and 80 in Fig. 4-8) is between:
a) the first material layer and the second material layer (see 54 between 50 and 56 in Fig. 4- as seen in a vertical direction) and is also between the first material layer and the metal layer (see 54 between 50 and 52 respectively  in Fig. 4, as seen an angular/inclined direction with respect to a horizontal surface); and 
b) the first material layer and the second material layer and is also between the first material layer and the insulating layer (see 76 between 70 and 72 respectively in Fig. 6- as seen in an angular/inclined direction with respect to a horizontal surface). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.       Limitations as recited in claim 1 include “…an insulating layer”.
                       However, it is unclear from the claim language above, how the insulating layer (IL) is structurally positioned with respect to the other claimed elements, for example, is the IL above, below, on a side of, in contact with, etc., the metal layer or nanocrystalline graphene (nc-G) layer?  

B.     Limitations as recited in claim 6 include “…the diffusion barrier layer is not contact with the insulating layer and the metal layer”.
	         However, it is unclear from the claim language above, (see specification, also Fig. 4-8), how the diffusion barrier layer is not contact with the first material layer and the conductive material layer?         
          However, as described in the specification (for example, see Fig. 4-7) the nc-G  layer (DBL) 54, 64, 76 and 80 are in contact with the insulating layer (IL) and/or the metal layer/ML (for example, see ILs 56, 72, 50, 60, etc., and 52, 68, 78, etc., respectively  in Fig. 4-7).
C.         Limitations as recited in the last paragraph in claim 10 include “the nanocrystalline graphene (nc-G) layer is only between the first material layer and the second material layer”.
                 However, it is unclear from the claim language above, (see specification, also Fig. 4-8), how the nc-G layer is only between the first material layer and the second material layer? 
            However, as described in the specification (for example, see Fig. 4-8), the nc-G layer (for example, see 54, 64, 76 and 80 in Fig. 4-8):
a) is between the first material layer and the second material layer (see 54 between 50 and 56 in Fig. 4- as seen in a vertical direction) and is also between the first material layer and the metal layer (see 54 between 50 and 52 respectively in Fig. 4, as seen an angular/inclined direction with respect to a horizontal surface); and 
b) is between the first material layer and the second material layer and is also between the first material layer and the insulating layer (see 76 between 70 and 72 respectively in Fig. 6- as seen in an angular/inclined direction with respect to a horizontal surface). 
   	
					Double Patenting
4.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A.	NON-STATUTORY (obviousness-type)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1, 3, 5 and 7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, 7 and 9 of  U.S. Patent 11088077 (US Patent ‘077) in view of Bao et al., (IDS: US Pat. Appln, Pub. 2013/0113102, hereinafter Bao).
Although the conflicting claims are not identical, they are not patentably distinct from each other as explained below. 

Regarding the independent claim 1 and the independent claim 1, (US Pat ‘077), the instant claim 1 includes features of a device having a layer structure, generic to the claim 1 of  (US Pat ‘077), as follows: 
a metal layer (conductive material layer);
a nanocrystalline graphene (nc-G) layer on the metal layer (first material layer); and 
an insulating layer;
wherein the nanocrystalline graphene (nc-G) layer has a size less than 100 nm and a ratio (D/G) of D-band to G-band that is greater than 1 and a ratio (2D/G) of 2D-band to G-band that is less than 1. 
US Pat ‘077 does not explicitly teach: a) the conductive material layer as being a metal layer. 
	Bao teaches a device having a conventional layer structure comprising graphene-based barrier layer having a first material layer being a conventional metal layer (314 in Fig. 6; para 0026-0028) providing improved electrical performance and reliability.
            US Pat ‘077 and Bao are analogous art because they are directed to a Multilevel Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify US Pat ‘077, because they are from the same field of endeavor.
	         It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Bao, so that the electrical conductivity/performance and reliability can be improved in US Pat ‘077. 
        
Regarding the dependent claims 3 and 5 (US Appln. ‘033), the generic features include the device having a layer structure comprising a non-graphene metal compound layer.
  
Regarding the dependent claims 5 and 7 (US Pat ‘077), the generic features include a diffusion barrier layer including the nc-G layer is in contact with at least the metal layer (conductive material layer). 

Regarding the dependent claims 7 and 9 (US Pat ‘077), generic features include the metal layer (conductive material layer) including one of Al, W and Cu.
       
     	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is 571-272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

/Nitin Parekh/
Primary Examiner, Art Unit 2811